                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

FREDERICK D. THOMAS,                         )
                                             )       No. 18 CV 50140
               Plaintiff,                    )       Magistrate Judge Iain D. Johnston
                                             )
       v.                                    )
                                             )
ARAMARK INC., ET AL.,                        )
                                             )
               Defendants.                   )

                            MEMORANDUM OPINION AND ORDER

        Plaintiff Frederick D. Thomas alleges that defendants were deliberately indifferent to his
diabetic condition and refused to give him medically appropriate meals while housed at the
Winnebago County Jail, causing other diabetes-related medical symptoms. See 42 U.S.C. 1983.
In response, defendants assert the affirmative defense of failure to exhaust administrative
remedies. On March 3, 2020, the Court conducted a hearing under Pavey v. Conley, 544 F.3d
739, 742 (7th Cir. 2008). For the reasons set forth below, the Court finds that the defendants
have not met their burden to prove that plaintiff failed to exhaust his administrative remedies.

                                       I. BACKGROUND

       While detained at the Winnebago County Jail, plaintiff filed a medical grievance on April
4, 2018, complaining that the white bread and potatoes he was receiving for meals was causing
high blood sugar test results. Plaintiff filed two more medical grievances making substantially
the same complaints on April 6 and 7 respectively, though these grievances clarified that the
food he was being provided was not appropriate due to his diabetic condition and the diet was
making it difficult for him to reduce his A1C level. He received the same response to these three
grievances on April 8, 2018: that plaintiff was already on a carbohydrate-controlled diet, the
medical department could not dictate what food the kitchen served him, and that he should
message the kitchen if he had any concerns about his food. See Ex. 2 at 3-4.

       In addition to his medical grievances, plaintiff filed a separate grievance to the food
services department on April 7, 2018, complaining that the meals he was being provided at
Winnebago County Jail were not proper for someone with his diabetic condition, were leading to
abnormally high blood sugar and A1C test results, and were leading to pain relating to his
diabetes. Ex. 2 at 3. The next day plaintiff received a response to his food services grievance
explaining that he was already receiving an appropriate meal for diabetic inmates per jail policy
and as dictated by the medical department, and he should address any pain related issues with the
medical department. Following these instructions, plaintiff filed another request with the medical
department on April 9, 2018, asking for a diabetes check due to his pain and high blood sugar
levels. Id. at 8. Plaintiff did not appeal any of these decisions and instead filed this lawsuit on
April 30, 2018.

         At the Pavey hearing the Court held on March 3, 2020, Justin Egler, a lieutenant
employed by the Winnebago County Jail, testified that inmates are informed about the grievance
process in three ways: (1) a video is shown at random times explaining the grievance process, (2)
officers explain the process to the inmates themselves during the orientation process, and (3) the
inmates are provided an inmate handbook that also describes the grievance process. According to
that handbook, which was in effect from February 23, 2018 through June 2018, an inmate must
first try to resolve their complaints informally with corrections staff. If the issue is left
unresolved, the inmate must file a grievance no later than 5 days after the incident giving rise to
the grievance using an electronic “cobra GT kiosk” that are available to the inmates in their
housing units. The grievances must be filed under the appropriate tab (food service related, and
medical related grievances have their own separate tabs). If inmates receives an unsatisfactory
response, they must file an appeal within 72 hours of receiving the response. See Ex. 1 at 5.
Importantly, Lieutenant Egler testified that he had no personal knowledge as to whether plaintiff
was shown the grievance instructional video, had the grievance process explained to him, or was
provided a copy of the inmate handbook. However, he confirmed that plaintiff had never
appealed any of the responses to any of his grievances.

        Plaintiff similarly testified at the hearing that he had never appealed any of the responses
to any of his grievances. However, he also testified that he was never shown a video or otherwise
instructed on how to appeal a grievance or informed that an appeal was a prerequisite to filing a
lawsuit. Additionally, he testified that he had never been given a copy of the inmate handbook
and that he would have appealed the responses to his grievances he found unsatisfactory had he
known he had to do so before filing a lawsuit.

                                           II. ANALYSIS

        The Prison Litigation Reform Act (“PLRA”) requires prisoners to exhaust all
administrative remedies available to them before they may have their claims heard in a federal
court. 42 U.S.C. § 1997e(a); Pavey v. Conley, 544 F.3d 739, 740 (7thCir. 2008). To exhaust
administrative remedies, a prisoner must comply with the procedures and deadlines set forth in
the prison’s policy. Hernandez v. Dart, 814 F.3d 836, 842 (7th Cir. 2016). Exhaustion is a
precondition to filing suit in federal court, thus an inmate may not exhaust his administrative
remedies after filing. Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004). The Seventh Circuit
employs a strict compliance approach to the exhaustion requirement. Dole v. Chandler, 438 F.3d
804, 809 (7th Cir. 2006). However, where the prison fails to inform a prisoner of the grievance
procedure, the grievance procedure is rendered unavailable and the exhaustion requirement is
inapplicable. Hernandez, 814 F.3d at 842-43. The defendants bear the burden of proving plaintiff
failed to exhaust his administrative remedies. Turley v. Rednour, 729 F.3d 645, 650 (7th Cir.
2013).

        In this case, defendant argues that plaintiff never appealed his grievance responses,
therefore he failed to exhaust the administrative remedies available to him as provided in the
inmate handbook. Plaintiff argues that he was never told that he must appeal grievance

                                                   2
responses as a prerequisite to filing a lawsuit and was unaware of that requirement, thus the
grievance procedure was rendered unavailable and the exhaustion requirement was therefore
inapplicable to him. The Court finds plaintiff’s argument persuasive. As discussed above,
defendants presented evidence that there was a grievance procedure in place during the time
plaintiff filed his grievances, and it is undisputed that plaintiff never appealed any of his
grievances. However, aside from Lieutenant Egler’s testimony that, in general, prison procedure
from February through June 2018 dictated that inmates be instructed on the grievance procedure
during their classification interviews and provided an inmate handbook describing that
procedure, defendants presented no evidence that plaintiff himself was ever personally given this
instruction, shown the video, or provided the handbook. In fact, Lieutenant Egler testified that he
had no personal knowledge as to what plaintiff received. It does not necessarily follow that
because inmates are supposed to be instructed on the grievance procedure and supplied an inmate
handbook that plaintiff was instructed or supplied. 1

        Rather, plaintiff’s testimony that he was never shown the video, personally instructed on
the grievance procedure, or provided a copy of the inmate handbook, is credible and mostly
unrebutted. Plaintiff’s testimony is also supported by the nature of the responses he received
from the medical and food services departments: neither of the responses he received informed
him that he could (or must before filing a lawsuit) appeal. Instead, the medical and food services
departments directed plaintiff to file complaints with the other, seemingly creating a grievance
process for his alleged diabetic-related issues with no end point. It is no surprise that plaintiff
also credibly testified that he felt that the prison was attempting to thwart his attempts at
obtaining relief through the grievance process.

        Regardless, plaintiff filed grievances regarding his allegedly improper diet (and the
medical issues caused by it) with both departments. The food department directed him to lodge
his complaint with the medical department, and the medical department directed him to the food
services department, and plaintiff had already lodged essentially the same complaints with both
departments. Even so, plaintiff followed the only direction he was given: after being told by the
food services department to file a grievance with the medical department, plaintiff did so on
April 9, 2018. Ex. 2 at 8. That plaintiff followed the instructions he was provided also supports
plaintiff’s testimony that he would have followed grievance appeal procedural instructions and
filed an appeal had he known he was required to do so before filing a lawsuit.

        Ultimately, defendants have not presented sufficient evidence to prove that the prison
informed plaintiff of its grievance procedures and have thus failed to meet their burden to prove
that the grievance process was available to plaintiff. Therefore, the exhaustion requirement was
rendered inapplicable to the plaintiff. Hernandez, 814 F.3d at 842-43.


1
  The Court notes from its experience that other correctional institutions avoid this issue of proof by
requiring new inmates to receive instruction on the grievance process during orientation, providing them a
handbook, and requiring them to sign a form acknowledging that they have received both. Additionally,
the Court wonders why defendants presented no evidence indicating whether the handbook or an
explanation of the grievance procedure is available on the Winnebago County Jail cobra GT kiosks
themselves or whether inmates are required to electronically acknowledge review of the grievance
procedures before filing any grievance using the kiosks.

                                                    3
                                       III. CONCLUSION

       For those reasons, defendants’ motion to dismiss for failure to exhaust is denied. A
telephonic status is set for March 24, 2020 at 9:00 AM. By March 20, 2020, the parties shall
provide direct-dial telephone numbers to the Court’s operations specialist, who will initiate the
call.



Date: March 9, 2020                                          By:
                                                             Iain D. Johnston
                                                             United States Magistrate Judge




                                                 4
